Exhibit 10.1


Execution Version


SECOND AMENDMENT TO
RIGHT OF FIRST OFFER AGREEMENT




This SECOND AMENDMENT TO RIGHT OF FIRST OFFER AGREEMENT (this “Amendment”),
dated as of August 1, 2019 (the “Amendment Date”), is entered into by and
between CLEARWAY ENERGY GROUP LLC, a Delaware limited liability company (f/k/a
Zephyr Renewables LLC) (“CEG”), and CLEARWAY ENERGY, INC., a Delaware
corporation (f/k/a NRG Yield, Inc.) (“CWEN”).
RECITALS
WHEREAS,    CEG and CWEN are parties to that certain Right of First Offer
Agreement dated as of August 31, 2018, as subsequently amended on February 14,
2019 (the “ROFO Agreement”). Capitalized terms used but not otherwise defined in
this Amendment shall have the respective meanings specified in the ROFO
Agreement.
WHEREAS, the Parties desire to amend the ROFO Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, CEG and CWEN hereby agree as
follows.
Section 1.Amendments to Section 1.1 (Definitions).
(b)    Section 1.1 of the ROFO Agreement is hereby amended by adding thereto the
following definitions:
“Black Rock” consists of 100% of the membership interests in Black Rock Wind
Force, LLC.
“Rattlesnake” consists of 100% of the membership interests in Rattlesnake Flat,
LLC.
“Repowering 2.0” consists of membership interests in one or more partnerships
formed to repower CWEN wind assets using turbines provided by CEG.
“Wildflower” consists of 100% of the membership interests in Wildflower Solar
LLC.
Section 2.    Amendments to Article II.
Section 2.1 of the ROFO Agreement is hereby amended by adding the words “Black
Rock, Rattlesnake, Repowering 2.0, Wildflower” thereto directly following the
word “Langford,”.
Section 3.    Effectiveness of this Amendment. This Amendment is effective as of
the Amendment Date.
Section 4.    No Other Changes. Except as expressly provided or contemplated by
this Amendment, all the terms, conditions and provisions of the Agreement remain
unaltered and in full force and effect. The Agreement and this Amendment shall
be read and construed as one agreement.
Section 5.    Facsimile; Counterparts. Each Party may deliver executed signature
pages to this Amendment by facsimile or electronic transmission to the other
Parties, which facsimile or electronic copy shall be deemed to be an original
executed signature page. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.
Section 6.    Governing Law. Section 5.7 of the Agreement shall apply, mutatis
mutandis, to this Amendment.




--------------------------------------------------------------------------------




Section 7.    Severability. If any term or provision of this Amendment is held
to be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Amendment, or the validity or enforceability of such
affected terms or provisions at any other time or in any other jurisdiction.
[Remainder of Page Intentionally Left Blank]


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, CEG and CWEN have each caused this Amendment to be executed
and delivered in their names by their respective duly authorized officers or
representatives as of the date first above written.


CLEARWAY ENERGY GROUP LLC
/s/ Craig Cornelius
 
Name: Craig Cornelius
 
Title: Chief Executive Officer
 


CLEARWAY ENERGY, INC.
/s/ Christopher Sotos
 
Name: Christopher Sotos
 
Title: President and CEO
 









Signature Page to Amendment to
Right of First Offer Agreement